DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
The Amendment filed September 15, 2021 has been entered. Claims 1-17 and 19-21 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0058312 A1) (hereinafter – Han) in view of Lee et al. (US 2016/0199002 A1) (hereinafter – Lee).

Regarding claim 1, Han discloses An electronic device comprising (Abstract):
a biometric sensor comprising (Para. [0026], “In a basic form, PPG systems can employ a light source or light emitter that injects light into the user's tissue and a light detector to receive light that reflects and/or scatters and exits the tissue.”):
a light emitter comprising a first light emitting element having a first attribute and a second light emitting element having a second attribute (Para. [0027], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths to measure a PPG signal and a perfusion index of a user.” And para. [0033], “A light sensor 304 can be located with a light emitter 306 on a surface of device 300. Additionally, another light sensor 314 can be located or paired with light emitter 316 on a surface of device 300.”),
and a light receiver disposed adjacent to the light emitter (Para. [0027], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths to measure a PPG signal and a perfusion index of a user.” And para. [0033], “A light sensor 304 can be located with a light emitter 306 on a surface of device 300. Additionally, another light sensor 314 can be located or paired with light emitter 316 on a surface of device 300.”);
a motion sensor configured to detect a motion of the electronic device (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”);
and at least one processor configured to (Para. [0067], “Computing system 800 can include a processor 810 configured to execute instructions and to carry out operations associated with computing system 800.” Mobile telephones and wearable devices also inherently include processors as is well known in the art.):
determine a wearing state based on a distance between the biometric sensor and an external object based on at least reflected light reflected by collision with the external object among light output from the light emitting module (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various ,
determine a motion state based on motion information from the motion sensor (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
select at least one of the first light emitting element or the second light emitting element based on the wearing state determined based on the distance between the biometric sensor and the external object and the motion state determined based on the motion information from the motion sensor (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
and obtain biometric information about the external object using the selected light emitting element (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Han fails to disclose the motion sensor comprising at least one of a gyroscope sensor or acceleration sensor; and
However, in the same field of endeavor, Lee teaches the motion sensor comprising at least one of a gyroscope sensor or acceleration sensor (Para. [0053], “The operation sensor unit 148 is configured to perform a function/operation of sensing motion of the user 20. The operation sensor unit 148 may ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Han to include an acceleration sensor as taught by Lee in order to measure more accurately (Para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user 20 (e.g., as illustrated in FIG. 4D), there may be a new distance D1 measured between the wearable device 10 and the user 20 that is equal to or less than the reference distance D.”).
Regarding claim 2, Han and Lee teach The electronic device of claim 1, Han further discloses wherein at least one of output intensity or an output wavelength of the first light emitting element and the second light emitting element have different attributes (Para. [0059], “In some examples, light emitters 706 and 716 can have different emission wavelengths.”).
Regarding claim 3, Han and Lee teach The electronic device of claim 1, Han further discloses wherein the light receiver comprises a first light receiving element and a second light receiving element (Para. [0005], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths for measuring a PPG signal and a perfusion index of a user.”),
and wherein the at least one processor is further configured to select at least one light receiving element configured to detect the reflected light based on at least the distance (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to .
Regarding claim 4, Han and Lee teach The electronic device of claim 1, Han further discloses wherein the at least one processor is further configured to: control at least one of the first light emitting element or the second light emitting element to output light (Para. [0027], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths to measure a PPG signal and a perfusion index of a user.” And para. [0033], “A light sensor 304 can be located with a light emitter 306 on a surface of device 300. Additionally, another light sensor 314 can be located or paired with light emitter 316 on a surface of device 300.”),
and control the first light emitting element and the second light emitting element to output light when an intensity of reflected light corresponding to the output light is larger than a designated value (Para. [0038], “To increase the signal intensity or signal strength, the distance between light sensors and light emitters can be reduced or minimized such that light travels the shortest distance. Generally, for a given light emitter and light sensor pair, the signal strength decreases with increasing separation distance between the light emitter and light sensor.”).
Regarding claim 5, Han and Lee teach The electronic device of claim 1, Han further discloses wherein the at least one processor is further configured to: determine a close contact level between the biometric sensor and the external object to be a first close contact level or a second close contact level based on at least the distance between the biometric sensor and the external object (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
and select at least one light emitting element configured to obtain biometric information based on at least the determined close contact level (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 6, Han and Lee teach The electronic device of claim 5, Han further discloses wherein the at least one processor is further configured to: drive one of the first light emitting element and the second light emitting element to obtain the biometric information, when the close contact level is determined to be the first close contact level (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
and drive at least one of the first light emitting element or the second light emitting element to obtain the biometric information, when the close contact level is determined to be the second close contact level (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 7, Han and Lee teach The electronic device of claim 1, Han further discloses wherein the at least one processor is further configured to:
determine the wearing state of the electronic device to be any one of a first wearing state and a second wearing state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different ,
and drive at least one of the first light emitting element or the second light emitting element based on the first wearing state or the second wearing state to obtain the biometric information about the external object (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 8, Han and Lee teach The electronic device of claim 7, Han further discloses wherein, when the wearing state of the electronic device is the second wearing state, the at least one processor is further configured to drive the second light emitting element designated to correspond to the second wearing state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 9, Han discloses A method of obtaining biological information of an electronic device (Abstract),
wherein the electronic device comprises a biometric sensor comprising a light emitter including a first light emitting element having a first attribute and a second light emitting element having a second attribute (Para. [0026], “In a basic form, PPG systems can employ a light source or light emitter that injects light into the user's tissue and a light detector to receive light that reflects and/or scatters and exits the tissue.”),
and a light receiver disposed adjacent to the light emitter, the method comprising (Para. [0027], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths to measure a PPG signal and a perfusion index of a user.” And para. [0033], “A light sensor 304 can be located with a light emitter 306 on a surface of device 300. Additionally, another light sensor 314 can be located or paired with light emitter 316 on a surface of device 300.”):
determining a wearing state based on a distance between the biometric sensor and an external object based on at least reflected light reflected by collision with the external object among light output from the light emitter (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”);
determining a motion state based on motion information from a motion sensor (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”), 
selecting at least one of the first light emitting element and the second light emitting element based on the wearing state determined based on the distance between the biometric sensor and the external object and the motion state based on the motion information from the motion sensor (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”);
and obtaining biometric information about the external object using the selected light emitting element (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Han fails to disclose the motion sensor comprising at least one of a gyroscope sensor or acceleration sensor;
However, in the same field of endeavor, Lee teaches the motion sensor comprising at least one of a gyroscope sensor or acceleration sensor (Para. [0053], “The operation sensor unit 148 is configured to perform a function/operation of sensing motion of the user 20. The operation sensor unit 148 may include, for example, an acceleration sensor.” And para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user 20 (e.g., as illustrated in FIG. 4D), there may be a new distance D1 measured between the wearable device 10 and the user 20 that is equal to or less than the reference distance D.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Han to include an acceleration sensor as taught by Lee in order to measure more accurately (Para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user 20 (e.g., as illustrated in FIG. 4D), there may be a new distance D1 measured between the wearable device 10 and the user 20 that is equal to or less than the reference distance D.”).
Regarding claim 10, Han and Lee teach The method of claim 9, Han further discloses wherein at least one of output intensity or an output wavelength of the first light emitting element and the second light emitting element have different attributes (Para. [0059], “In some examples, light emitters 706 and 716 can have different emission wavelengths.”).
Regarding claim 11, Han and Lee teach The method of claim 9, Han further discloses wherein the light receiver comprises a first light receiving element and a second light receiving element (Para. [0005], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths for measuring a PPG signal and a perfusion index of a user.”),
and wherein the method further comprises selecting at least one light receiving element configured to detect the reflected light based on at least the distance (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 12, Han and Lee teach The method of claim 9, Han further discloses further comprising: outputting light using at least one of the first light emitting element or the second light emitting element (Para. [0027], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths to measure a PPG signal and a perfusion index of a user.” And para. [0033], “A light sensor 304 can be located with a light emitter 306 on a surface of device 300. Additionally, another light sensor 314 can be located or paired with light emitter 316 on a surface of device 300.”);
and when an intensity of reflected light corresponding to the output light is larger than a designated value, outputting light by the first light emitting element and the second light emitting element (Para. [0038], “To increase the signal intensity or signal strength, the distance between light sensors and light emitters can be reduced or minimized such that light travels the shortest distance. Generally, for a given light emitter and light sensor pair, the signal strength decreases with increasing separation distance between the light emitter and light sensor.”).
Regarding claim 13, Han and Lee teach The method of claim 9, Han further discloses wherein the determining of the distance between the biometric sensor and the external object comprises determining a close contact level between the biometric sensor and the external object to be a first close contact level or a second close contact level based on the determined distance between the biometric sensor module and the external object (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
and wherein the selecting of the at least one of the first light emitting element or the second light emitting element comprises selecting at least one light emitting element configured to obtain biological information according to the determined close contact level (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 14, Han and Lee teach The method of claim 13, Han further discloses wherein the selecting of the at least one of the first light emitting element or the second light emitting element comprises at least one of: when the close contact level is determined to be the first close contact level, selecting at least one of the first light emitting element or the second light emitting element (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
or when the close contact level is determined to be the second close contact level, driving at least one of the first light emitting element or the second light emitting element to obtain the biometric information (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 15, Han and Lee teach The method of claim 9, Han further discloses further comprising: determining the wearing state of the electronic device to be any one of a first wearing state and a second wearing state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
wherein the selecting of the at least one of the first light emitting element or the second light emitting element comprises driving at least one of the first light emitting element or the second light emitting element based on the first wearing state or the second wearing state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 16, Han and Lee teach The method of claim 15, Han further discloses wherein the selecting of at least one of the first light emitting element or the second light emitting element comprises selecting, when the wearing state of the electronic device is the second wearing state, the second light emitting element designated to correspond to the second wearing state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light .
Regarding claim 17, Han discloses An electronic device comprising (Abstract):
a biometric sensor including a plurality of light emitting elements and a plurality of light receiving elements (Para. [0026], “In a basic form, PPG systems can employ a light source or light emitter that injects light into the user's tissue and a light detector to receive light that reflects and/or scatters and exits the tissue.”);
a motion sensor configured to detect a motion of the electronic device (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
at least one processor electrically connected to the biometric sensor, wherein the at least one processor is configured to (Para. [0067], “Computing system 800 can include a processor 810 configured to execute instructions and to carry out operations associated with computing system 800.” Mobile telephones and wearable devices also inherently include processors as is well known in the art.): 
 control the plurality of light emitting elements to output light (Para. [0027], “The architecture can include one or more light emitters and one or more light sensors to generate the multiple light paths to measure a PPG signal and a perfusion index of a user.” And para. [0033], “A light sensor 304 can be located with a light emitter 306 on a surface of device 300. Additionally, another light sensor 314 can be located or paired with light emitter 316 on a surface of device 300.”),
drive the plurality of light receiving elements to obtain an optical signal detected by the plurality of light receiving elements (Para. [0027], “The architecture can include one or more light ,
determine a distance between each of the plurality of light emitting elements and an external object based on the optical signal (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”), 
determine a wearing state of the electronic device based on the determined distance (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
determine a motion state based on motion information from the motion sensor (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
determine at least one of the plurality of light emitting elements to use for obtaining biometric information and an output wavelength of the at least one of the plurality of light emitting elements based on the wearing state determined based on the determined distance and the motion state determined based on the motion information from the motion sensor (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information ,
determine at least one of the plurality of light receiving elements configured to use for obtaining the biometric information based on the determined wearing state and the determined motion state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”),
and obtain the biometric information about the external object based on an optical signal detected by the determined at least one of the plurality of light receiving elements (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Han fails to disclose the motion sensor comprising at least one of a gyroscope sensor or acceleration sensor; and
However, in the same field of endeavor, Lee teaches the motion sensor comprising at least one of a gyroscope sensor or acceleration sensor (Para. [0053], “The operation sensor unit 148 is configured to perform a function/operation of sensing motion of the user 20. The operation sensor unit 148 may include, for example, an acceleration sensor.” And para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user 20 (e.g., as illustrated in FIG. 4D), there may be a new distance D1 measured between the wearable device 10 and the user 20 that is equal to or less than the reference distance D.”);

Regarding claim 19, Han and Lee teach The electronic device of claim 17, Han further discloses wherein the at least one processor is further configured to: determine, if an average value of a distance between each of the light emitting elements and the external object is smaller than a designated value, the wearing state to be a first state and determine, if an average value of a distance between each of the light emitting elements and the external object is larger than or equal to a designated value, the wearing state to be a second state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”);
select at least two of the plurality of light emitting elements and determine an output wavelength of the selected at least two light emitting elements to be different values when the wearing state is determined to be the first state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”);
and select any one of the plurality of light emitting elements when the wearing state is determined to be the second state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 20, Han and Lee teach The electronic device of claim 17, Han further discloses wherein the at least one processor is further configured to obtain at least one type of biometric information corresponding to the wearing state and the motion state (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”).
Regarding claim 21, Han and Lee teach The electronic device of claim 17, Han further discloses wherein the biometric sensor comprises a photoplethysmography (PPG) sensor (Fig. 4 and associated paragraphs, see Para. [0040], “Due to the different separation distances 411 and 413, light information 432 and 434 can provide various combinations of PPG signals and perfusion index values to allow the device to dynamically select light information for particular user skin types and usage conditions (e.g., sedentary, active motion, etc.).”) 
Han fails to disclose the ppg sensor disposed separate from the motion sensor.
However, in the same field of endeavor, Lee teaches disposed separate from the motion sensor (Para. [0053], “The operation sensor unit 148 is configured to perform a function/operation of sensing motion of the user 20. The operation sensor unit 148 may include, for example, an acceleration sensor.” And para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Han to include an acceleration sensor separate from the ppg sensor as taught by Lee in order to measure more accurately by adding another layer of measurement (Para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user 20 (e.g., as illustrated in FIG. 4D), there may be a new distance D1 measured between the wearable device 10 and the user 20 that is equal to or less than the reference distance D.”).

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive. 
With respect to the arguments regarding Han and Lee failing to teach “a processor that selects a light emitting element based on a motion state measured by a motion sensor and a wearing state measured by another sensor different from the motion sensor” the arguments are not persuasive. Han and Lee in combination teach these aspects of the claims. Han teaches every aspect of the claim but for a gyroscope or an acceleration sensor. Lee teaches a gyroscope or an acceleration sensor for the same exact purpose in the present application – to sense if a distance has changed between the sensors and the thing being sensed. See for example Lee para. [0053], “The operation sensor unit 148 is configured to perform a function/operation of sensing motion of the user 20. The operation sensor unit 148 may include, for example, an acceleration sensor.” And para. [0069], “In section (2) of FIG. 4A, if the wearable device 10 moves due to motion of the user 20 (e.g., as illustrated in FIG. 4D), there may be a new distance D1 measured between the wearable device 10 and the user 20 that is equal to or less than the reference distance D.” Thus, Lee teaches the motion sensor, the motion sensor being a gyroscope or 
Arguments regarding dependent claims are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791